MEMORANDUM OPINION
                                            No. 04-12-00546-CV

                                      Jonese M. ORTEGON, et al.,
                                              Appellants

                                                       v.

                         HOUSING AUTHORITY OF BEXAR COUNTY,
                                      Appellee

                     From the County Court At Law No. 10, Bexar County, Texas
                                      Trial Court No. 375315
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 10, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellants were required to pay $175.00 and $10.00 fees when they filed their notice of

appeal. See TEX. R. APP. P. 5.1 Appellants did not pay the required fees. Accordingly, the clerk

of this court notified appellants by letter dated August 27, 2012, that the notice of appeal was

conditionally filed and the filing fees were due no later than September 7, 2012.


1
  See also TEX. GOV’T CODE ANN. §§ 51.207(b)(1), 51.941(a) (West 2005); id. §§ 51.208, 51.0051 (West Supp.
2010); Texas Supreme Court Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007),
reprinted in TEX. R. APP. P. app. A § B.l.(a).
                                                                                    04-12-00546-CV


       On September 12, 2012, when the fees remained unpaid, this court ordered appellants to

provide written proof to this court not later than September 27, 2012, that either (1) the $175.00

and $10.00 filing fees have been paid, or (2) the parties are entitled to appeal without paying the

filing fees. See id. We warned appellants that if they failed to respond as ordered, the appeal

would be dismissed. See id. R. 42.3.

       To date, appellants have not filed any response with this court. Therefore, we dismiss

this appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed

against appellants. See id. R. 43.4.

                                                 PER CURIAM




                                               -2-